MEMORANDUM **
Waldo Ortega-Mendoza appeals from the 24-month sentence imposed following the revocation of supervised release.
Ortega-Mendoza has completed his custodial sentence and no additional term of supervision was imposed. Accordingly, Ortega-Mendoza’s appeal from the sentence must be dismissed as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.